Defendant appeals from an order dated October 29, 1943, denying its motion to require plaintiff to serve an amended complaint separately stating and numbering her causes of action set forth in her second cause of action; and from an order, on reargument, dated January 12, 1944, denying its motion for substantially the same relief. Order on reargument reversed on the law, with ten dollars costs and disbursements, and the motion granted to the extent of *999requiring plaintiff to serve and file an amended complaint separately stating and numbering the several causes of action set forth in the second cause of action of her complaint, with ten dollars costs. The second cause of action contains allegations of nuisance and negligence, as well as of temporary and permanent damage to plaintiff’s property. These are separate and distinct wrongs and should be separately stated and numbered. (Payne v. N. Y., S. & W. R. R. Co., 201 N. Y. 436; Glover v. Holbrook, Cabot & Rollins Corporation, 189 App. Div. 328; Stines v. City of New York, 154 App. Div. 276.) Appeal from order dated October 29, 1943, dismissed, without costs. This order was superseded by the order on reargument. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.